Citation Nr: 0532984	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the face, right forearm, and right ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1951 to October 
1955 and from December 1955 to August 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in pertinent part, denied the above claim.    

The case was remanded to the RO by the Board in September 
2004 for additional development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to Agent Orange while in 
service.

2.  The competent medical evidence of record does not 
demonstrate that the veteran's basal cell carcinomas of the 
face, right forearm and right ear began during service or for 
many years after service, or that they were caused by any 
incident of service including herbicide exposure in Vietnam.


CONCLUSION OF LAW

Basal cell carcinoma of the face, right forearm and right ear 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
notification letters following the passage of the VCAA, dated 
in April 2003, November 2003, October 2004 and January 2005.  
The VA fully notified the veteran of what is required to 
substantiate such claim in the notification letters.  That 
VCAA letters sent to the veteran during the course of this 
appeal notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  In the October 2004 and January 2005 letters, the 
veteran was specifically advised to submit any evidence in 
his possession that pertained to his claim.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran seeks service connection for basal cell carcinoma 
of the face, right forearm, and right ear.  The veteran 
asserts that service connection is warranted based on 
exposure to Agent Orange during service in Vietnam.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
malignant tumors, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2005).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  The Board notes 
that in June 2003, 38 C.F.R. § 3.307(a)(6)(iii) was amended 
to expand the presumption of exposure to herbicides to 
include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 34539, 34541 
(June 10, 2003).  Thus, the veteran is presumed to have been 
exposed to herbicides because he served in Vietnam during the 
Vietnam era.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A review of the veteran's service medical records shows that 
the veteran was treated for a nonspecific subacute ulcer of 
the skin, mandibular lip, during service in September 1968.  
In April 1971, a diagnosis of rule out basal or squamous cell 
carcinoma was provided.  The veteran subsequently underwent 
an excision of a lesion of the lower lip that was deemed to 
be a squamous cell carcinoma.  On an August 1972 Report of 
Medical History, it was noted that the veteran had a 
cancerous cyst removed from his lower lip in April 1971, 
which was treated with no complications, and no sequelae.  No 
complications or sequelae associated with the lower lip were 
noted on a September 1974 retirement/separation examination 
report.  

Shortly after the veteran's discharge from service, he filed 
a claim of service connection for skin cancer of the lip.  At 
a September 1975 VA examination, the veteran reported that 
skin cancer was removed from his lip during service, but he 
had no other problems during service with cancer.  

In a November 1975 rating decision, the RO granted service 
connection for scar, residuals of excision of skin cancer of 
the lower lip, based on finding of in-service incurrence.

Post-service medical records show treatment for, and excision 
of skin lesions, beginning in 1990.  In October 1990, the 
veteran had a fibroid thelioma at the left nasolabial fold 
and a similar lesion just beneath the right clavicle.  

Progress notes from January 1998 show that the veteran 
underwent removal of skin lesions at the right temple, right 
ear, and right forearm.  

At a March 1999 VA examination, the veteran reported that he 
developed skin problems after service in Vietnam, that were 
either actinic keratoses or basal cell carcinomas of the 
skin.  In addition to the one on the lower lip which 
developed while in service, there were two more lesions on 
the left side of his face.  He had one behind the ear and on 
the right forearm.  They were all basal cell cancers.  There 
had been no recurrences, but they left scars and deformities.  
The veteran reported that when he got a new lesion, he 
treated it with Efudex and it seemed to go away.  The 
impression was at least five skin cancers with scars on his 
face, lower lip, and arm.  

VA progress notes from August 1999 reveal that the veteran 
had several skin lesions removed at that time.  A January 
2001 progress note reveals that the veteran had a lesion on 
his right cheek removed.  

Private treatment records reveal that the veteran underwent a 
MOH's surgery for a basal cell carcinoma in the left nasal 
sidewall region in December 2003, and underwent a second 
MOH's surgery for a basal cell carcinoma at the right temple 
area in December 2004.  

The veteran was afforded a VA examination in June 2005.  The 
veteran's claims file was reviewed by the examiner.  The 
examiner noted that the veteran had very light pigmentation 
of his skin and was classical for actinic keratosis on the 
backs of both hands, the dorsum of both forearms, the lower 
portions of both arms above and below the elbow, the nose, 
the face, and the anterior neck.  The examiner noted that the 
veteran was classic for solar keratosis.  He had had numerous 
actinic keratosis and several cancers in various places 
including one on the nose that required a rather extensive 
skin graft from the mid forehead down over the nose.  The 
examiner noted that his results from treatment had been 
excellent.  

The examiner noted that, in general, current prevailing 
opinion excluded herbicides as an etiological factor in what 
for several generations had been the opinion of the entire 
medical profession that sun rays in people who had lightly 
pigmented skin caused actinic keratosis; and furthermore, 
that many areas of actinic keratosis would progress to form 
basal cell and squamous cell carcinomas which was what 
happened in the veteran's case.  The examiner opined that the 
evidence overwhelmingly supported the notion that the veteran 
would have had the same problem even if he had never served 
in Vietnam.  No active lesions were noted on examination.  

The examiner concluded that there was a "constitutional 
predilection" to develop actinic keratosis in exposed areas 
of the skin wherever subjected to the sun.  The examiner 
noted that the veteran primarily did administrative work 
during his later years as an active Air Force soldier and 
therefore probably limited his exposure to the sun while he 
was on active military duty, although he probably spent many 
hours in the sun, as did all soldiers, carrying out routine 
training exercises.  The examiner concluded that there was no 
evidence which "incriminates" herbicides in this extremely 
common condition, especially in this part of the country 
where they see actinic keratosis, solar keratosis, basal cell 
and squamous cell cancers and an occasional melanoma, all 
related to sun exposure in skin which is constitutionally 
prone to develop actinic keratosis and cancers.  

The examiner noted that the onset of the veteran's skin 
condition started when he was very young with the first 
exposure to the sun.  A skin condition over time had involved 
persistent actinic keratosis and numerous areas that 
degenerated into skin cancers.  Recent treatment was not 
pertinent since he had not had recent treatment.  He reported 
no treatment in the past 12 months.  The percentage of 
exposed areas affected was 40 percent.  The percentage of the 
entire body affected was 9 percent.  He had a few areas of 
scarring but no disfigurement.  There was no acne or 
chloracne present.  

A September 2005 VA dermatology clinical note indicated that 
the veteran had a history of numerous basal call cancers, 
most recently of the right pre-auricular region.  MOH's 
surgery with graft repair was performed in December 2004.  
The veteran reported that he wore sun screen daily and sun-
protective clothing, but admitted to sun exposure as he 
played golf 2 times per week.  The assessment was actinic 
keratosis, six treated with LN2; and history of numerous 
basal cell cancers, with no evidence of recurrence.  

In sum, the medical evidence in this case shows that the 
veteran was treated, in service, for a cancerous cyst on his 
lower lip.  Service connection was subsequently granted for 
that condition because it was shown that the condition was 
incurred during service.  The post-service medical evidence 
shows that the veteran began undergoing treatment for removal 
of basal cell cancers, and actinic keratoses beginning in 
1990, about 15 years after separation from service.  A VA 
examiner in June 2005 found no nexus between the veteran's 
period of active service and the current skin disorder.  

Because the veteran was exposed to Agent Orange during 
service in Vietnam, VA must consider whether the veteran has 
a specific disease for which service connection may be 
granted on a presumptive basis due to in-service herbicide 
exposure.  These specific diseases are listed under 38 C.F.R. 
§ 3.309(e) (2005).  Basal cell carcinoma is not one of the 
diseases that the Secretary has deemed to have a positive 
association between exposure to herbicides and occurrence of 
a disease, based on sound medical and scientific evidence.  
See 38 U.S.C.A. § 1116 (West 2002).  As such, service 
connection for basal cell carcinoma of the face, right 
forearm and ear on a presumptive basis is not warranted.  

Nonetheless, the analysis does not stop there.  The Board 
must now address whether service connection is warranted on a 
direct basis.  For the reasons set forth hereinbelow, the 
Board finds that service connection for basal cell carcinoma 
of the face, right forearm and ear is not warranted.  

As noted hereinabove, the post-service medical evidence of 
record does not show treatment for, or excision of basal cell 
carcinoma of the face, right forearm or ear until 1990, 
fifteen years after separation from service.  Moreover, the 
evidence of record in this case does not contain a medical 
opinion which links, in any way, the veteran's basal cell 
carcinoma to any in-service disease or injury, or in-service 
exposure to herbicides.  Rather, the June 2005 medical 
opinion explained that the veteran's light pigmentation of 
his skin in combination with sun exposure made him prone to 
actinic keratosis, which progressed to basal cell cancers.  
The examiner opined that the evidence overwhelmingly 
supported the notion that the veteran would have had the same 
problem even if he had never served in Vietnam.  The examiner 
pointed out that the veteran probably did not spend an 
extraordinary amount of time in the sun during service, based 
on his administrative-type duties.  

In brief, the medical evidence does not demonstrate the 
presence of basal cell carcinoma of the face, right forearm 
or right ear (other than the already service-connected skin 
cancer of the lower lip) during service, and in fact shows 
that these basal cells developed in a period considerably 
removed from the veteran's separation from his active 
service.  Moreover, there is no evidence of record, other 
than the veteran's contentions, that he developed basal cell 
cancers as a result of exposure to in-service herbicides.  As 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The record contains no evidence or opinion 
to support the veteran's contentions.  

In addition, since the veteran's basal cell carcinoma of the 
face, right forearm and right ear was not manifested to a 
compensable degree within one year following the veteran's 
separation from service, and the disease is not one for which 
a positive associated to herbicide exposure has been found, 
the laws and regulations governing presumptive service 
connection are not for application.  38 C.F.R. §§ 
3.307(a)(3), 3.307(a)(6), 3.309(a), 3.309(e) (2005).  

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current basal cell carcinoma 
scars and/or current basal cells are related to any disease 
or injury incurred in or aggravated by service.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Board also points out that there is no 
competent opinion establishing a medical nexus between basal 
cell cancers of the face, right forearm and right ear and the 
veteran's military service.  None of the medical evidence 
currently of record includes any such opinion, and the 
veteran has neither presented nor alluded to the existence of 
any such written opinion.

In the absence of competent evidence demonstrating a link 
between the current basal cell carcinoma and service, 
including exposure to Agent Orange, service connection is not 
warranted for such a disease on any basis.  After 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for basal cell carcinoma of the face, 
right forearm and right ear.  Hence, the claim is denied.


ORDER

Service connection for basal cell carcinoma of the face, 
right forearm and/or right ear is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


